     Case 5:13-cv-28160 Document 124 Filed 05/30/19 Page 1 of 2 PageID #: 713



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


JAMES RIVER EQUIPMENT, VIRGINIA, LLC,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

                              Defendant.



                                            ORDER


        The Court entered a Memorandum Opinion and Order (Document 59) on January 5, 2016,

granting a motion to hold the Defendant in civil contempt and imposing a $30,000 per day sanction.

On February 25, 2016, the Court entered judgment in favor of the United States for a total civil

contempt sanction of $1,230,000.       The Fourth Circuit Court of Appeals affirmed the civil

contempt fines in an opinion entered on August 17, 2018. In the months since the Fourth Circuit’s

decision, the Court has periodically requested status updates. The Court granted a motion for the

United States to intervene as an interested party on January 31, 2019, and the United States sought

to conduct discovery related to the Defendant’s assets. In the most recent status update, filed on

April 19, 2019, the parties indicated that review of discovery materials was nearing completion.

The United States indicated that after finalizing discovery, it “will determine what collection

efforts it will undertake to recover the penalty imposed by the Court.” (Joint Status Report,

Document 123).
   Case 5:13-cv-28160 Document 124 Filed 05/30/19 Page 2 of 2 PageID #: 714



       To date, however, Justice Energy has made no payments with respect to a sanction entered

more than three years ago. Following careful consideration, the Court ORDERS the parties to

submit a proposal, no later than June 6, 2019, informing the Court as to the date by which payment

will be made in full or proposing a schedule of payments, to be completed no later than January

1, 2020, for the Court’s review.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                             ENTER:         May 28, 2019
